 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   IMMANUEL PRICE,                                      Case No.: 3:16-cv-01174-CAB-KSC
12                                       Plaintiff,
                                                          ORDER RE: SECOND MOTION
13   v.                                                   FOR APPOINTMENT OF COUNSEL
                                                          [DOC. NO. 67]; MOTION FOR
14   J. WEISSE,
                                                          EXTENSION OF TIME [TO
15                                     Defendant.         RESPOND TO DISCOVERY
                                                          REQUESTS] [DOC. NO. 68];
16
                                                          MOTION FOR SUBPOENAS [DOC.
17                                                        NO. 70] and MOTION FOR
                                                          EXTENSION OF TIME TO FILE
18
                                                          REPLY TO ANSWER [DOC. NO. 65]
19
20           Plaintiff Immanuel Price, who is currently incarcerated and proceeding pro se and
21   in forma pauperis, has filed four motions that are currently pending before the Court. The
22   Court addresses each of them in turn.
23           I.    Background
24        Plaintiff seeks redress pursuant to 42 U.S.C. § 1983 from defendant J. Weise, who is a
25   canine handler for the San Diego Police Department. [Doc. No. 50.] Plaintiff alleges
26   defendant used unreasonable force during a search of plaintiff’s residence in violation of
27   his rights under the Fourth Amendment of the United States Constitution. [Id., at p. 3.]
28   Plaintiff contends that due to defendant’s unreasonable use of force, plaintiff sustained

                                                      1
                                                                             3:16-cv-01174-CAB-KSC
 1   multiple dog-bite wounds from a San Diego Police Department canine that was under
 2   defendant’s control [Id.] Plaintiff has sued defendant in his individual and official capacity.
 3   [Id., at p. 2.]
 4          II.        Second Motion for Appointment of Counsel
 5          On April 23, 2019, plaintiff filed a Motion for Appointment of Counsel, in which he
 6   requests the Court appoint counsel to assist him with discovery. [Doc. No. 67, p. 3.]
 7          “There is no absolute right to counsel in civil proceedings.” Hedges v. Resolution
 8   Trust Corp., 32 F.3d 1360, 1363 (9th Cir. 1994). District Courts have discretion, however,
 9   pursuant to 28 U.S.C § 1915(c)(1) to “request” that an attorney represent indigent civil
10   litigants upon a showing of exceptional circumstances. See Terrell v. Brewer, 935 F.2d
11   1015, 1017 (9th Cir. 1991); Burns v. County of King, 883 F.2d 819, 823 (9th Cir. 1989).
12   “A finding of exceptional circumstances requires an evaluation of both the ‘likelihood of
13   success on the merits and the ability of the plaintiff to articulate his claims pro se in light
14   of the complexity of the legal issues involved.’ Neither of these issues is dispositive and
15   both must be viewed together before making a decision.” Terrell, 935 F.2d at 1017
16   (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).
17          First, plaintiff’s contention that “a lawyer is in a better position to retrieve discovery”
18   does not constitute exceptional circumstances. The hardships associated with litigating
19   plaintiff’s case are shared by all incarcerated litigants lacking legal expertise.1 There is no
20   basis for the Court to find that plaintiff lacks the ability to articulate and litigate his claims.
21   He has filed several documents with the Court, including the four Motions that are the
22
23
24          1
               Litigants proceeding pro se are generally afforded some leniency to compensate
25   for their lack of legal training. Indeed, “[i]n civil rights cases where the plaintiff appears
     pro se, the court must construe the pleadings liberally and must afford plaintiff the benefit
26
     of any doubt.” Jackson v. Carey, 353 F.3d 750, 757 (9th Cir. 2003) (internal citation
27   omitted). This also applies to motions. Bernhardt v Los Angeles County, 339 F.3d 920,
     925 (9th Cir. 2003).
28

                                                      2
                                                                                   3:16-cv-01174-CAB-KSC
 1   subject of this Order, that are organized and present his arguments with reasonable
 2   efficiency and clarity. [See also e.g., Doc. No. 1, Complaint & Doc. No. 50, First Amended
 3   Complaint]. Second, plaintiff has not addressed the likelihood of success on the merits.
 4   Nor is a likelihood of success evident from the face of the First Amended Complaint. [Doc.
 5   No. 50]. Consequently, plaintiff’s Motion for Appointment of Counsel is DENIED
 6   without prejudice.
 7         III.   Motion for Extension of Time to Respond to Discovery
 8         Plaintiff has also filed a Motion for Extension of Time, in which he requests the
 9   Court extend the deadline for him to respond to Interrogatories and Requests for Production
10   of Documents that were propounded by defendant. [Doc. No. 68.] Plaintiff asks that his
11   deadline be extended until after the Court rules on his Second Motion for Appointment of
12   Counsel, discussed supra. Plaintiff’s Motion for Extension of Time is GRANTED.
13   Plaintiff shall serve full and complete responses to the Interrogatories and Requests for
14   Production of Documents no later than July 19, 2019.
15         IV.    Motion for Fed. R. Civ. P. Rule 45 Subpoenas
16         Plaintiff’s third Motion involves a request that the Court send him two blank
17   subpoenas. [Doc. No. 70.] Plaintiff intends to use one of the blank subpoenas to seek
18   medical records relating to the treatment of his dog bite wounds, while he was incarcerated
19   at the San Diego County Jail. [Id.] The other subpoena he intends to use to request a copy
20   of the San Diego Police Department Canine Unit Operations Manual. [Id. at pp. 1-2.]
21         Plaintiff’s Motion for Subpoenas is GRANTED. The Court directs the Clerk of
22   Court to mail to plaintiff, with this Order, two subpoena duces tecum form, signed but
23   otherwise blank (AO-88B “Subpoena to Produce Documents, Information or Objects”),
24   which should be completed by plaintiff. When completing these subpoenas, plaintiff is
25   required to specify which documents he is seeking. The request must be specific enough to
26   determine what plaintiff seeks. Plaintiff’s in forma pauperis status allows him assistance
27   in the service of a completed records subpoena by the United States Marshal. See 28 U.S.C.
28   § 1915(d). Within twenty-one (21) days of this Order, plaintiff shall complete the subpoena

                                                  3
                                                                             3:16-cv-01174-CAB-KSC
 1   duces tecum forms and return them, along with a copy of this Order to the United States
 2   Marshal for service. The subpoenas must provide a minimum of thirty (30) day notice
 3   before the date of production. Plaintiff is advised that he must comply with Rule 45 of the
 4   Federal Rules of Civil Procedure, which governs the issuance of subpoenas.
 5         V.      Motion for Extension of Time to File Reply to Defendant’s Answer
 6         In the fourth and final Motion before the Court, plaintiff requests he be granted an
 7   extension of time to file a Reply to the Answer filed by defendant on February 19, 2019.
 8   [Doc. No. 65.] Specifically, he asks that he not be required to file a Reply until after he has
 9   received certain documents from defendant. [Id. at p. 2.] Fed. R. Civ. P. Rule 7(a)(7) allows
10   for the filing of a Reply to an Answer only when ordered by the Court. Here, the Court has
11   not ordered plaintiff to file a Reply, nor is there any apparent need for the Court to do so.
12   Plaintiff’s Motion for an Extension of Time to File a Reply is, therefore, DENIED. With
13   respect to plaintiff’s stated need to obtain documents from defendant, the Court reminds
14   plaintiff that Fed. R. Civ. P. Rule 34 allows him to request defendant produce documents
15   that are relevant to plaintiff’s claims or defendant’s defenses, so long as the requested
16   discovery is non-privileged and proportional to the needs of this case. See also Fed. R.
17   Civ. P. 26(b).
18         VI.     Conclusion
19         For the reasons set forth above, the Court hereby Orders:
20         1. plaintiff’s Motion for Appointment of Counsel is DENIED without prejudice;
21         2. plaintiff’s Motion for Extension of Time [to Respond to Discovery] is
22              GRANTED. Plaintiff shall serve full and complete responses to defendant’s
23              Interrogatories and Requests for Production of Documents no later than July 19,
24              2019;
25         3. plaintiff’s Motion for Subpoenas is GRANTED. The Clerk of Court is directed
26              to mail to plaintiff two subpoena duces tecum forms, signed but otherwise blank
27              (AO-88B “Subpoena to Produce Documents, Information or Objects”). Within
28              twenty-one (21) days of this Order, plaintiff shall complete the subpoena duces

                                                    4
                                                                                3:16-cv-01174-CAB-KSC
 1            tecum forms and return them, along with a copy of this Order to the United States
 2            Marshal for service. The subpoenas must provide a minimum of thirty (30) day
 3            notice before the date of production; and
 4         4. plaintiff’s Motion for an Extension of Time to File a Reply is DENIED.
 5         IT IS SO ORDERED.
 6   Dated: July 3, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
                                                                            3:16-cv-01174-CAB-KSC
